         Case 1:20-cv-06345-BCM Document 72 Filed 03/22/21 Page 1 of 2




                                                                                         3/22/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X

 Echo Bay Pharmaceuticals, LLC,                            1:20-CV-06345-BCM

        Plaintiff,                                         ORDER FOR ADMISSION PRO HAC
                                                           VICE FOR WENDY M. FENG
 -v-

 Torrent Pharma, Inc.,

        Defendant.

                                                       X

       The motion of Wendy M. Feng (“Applicant”) for admission to practice pro hac vice in

the above-captioned matter is GRANTED.

       Applicant has declared that she is a member in good standing of the bar of the States of

Washington and Illinois, and that her contact information is as follows:

                      Wendy M. Feng
                      Dorsey & Whitney LLP
                      701 Fifth Avenue, Suite 6100
                      Seattle, WA 98104-7043
                      Telephone: (206) 903-8761
                      Facsimile: (206) 903-8820
                      feng.wendy@dorsey.com

       Applicant has requested admission pro hac vice to appear for all purposes as counsel for

Torrent Pharma, Inc., in the above-captioned matter.

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.
         Case 1:20-cv-06345-BCM Document 72 Filed 03/22/21 Page 2 of 2




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


               March 22 2021
DATED: ________________,

                                                      United States Magistrate Judge Barbara Moses




                                                -2-
